Citation Nr: 0913941	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), 
which determined that new and material evidence had not been 
received with which to reopen the previously denied claim of 
service connection for a right hip disorder and which denied 
service connection for a back disorder.

The Board notes that in April 2002, the Veteran indicated 
that he wished to reopen a claim of service connection for a 
back disorder, which had been previously denied by the RO (as 
a right sacroiliac joint disorder) in June 1955.  The Veteran 
did not appeal that decision, and in order for VA to review 
the merits of the claim, the Veteran must submit new and 
material evidence.  The  Board is required to address this 
issue despite the RO's findings.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has 
been captioned as set forth above.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

As noted above, the claim for service connection a right 
sacroiliac joint was denied in June 1955.  In a December 1987 
decision, the RO denied service connection for residuals of 
right hip injury.  In a November 2002 rating decision, the RO 
reopened the claim for a right hip disorder, and then denied 
it on the merits, and denied service connection for back 
disorder.

Notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) was sent to the Veteran by letter dated in June 2002.  
However, this letter referred to a denial of service 
connection for back and right hip disorders in June 1955, but 
did not address the subsequent December 1987 or November 2002 
RO decisions.  Additionally, the Board finds that the June 
2002 letter did not adequately provide the Veteran with 
notice under the guidance of the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding new and material evidence 
claims.  The Court has held that VA, by way of a specific 
notice letter, must (1) notify the claimant of the evidence 
and information necessary to reopen the claim, (i.e., 
describe what new and material evidence is); (2) notify the 
claimant of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.  
As such, on remand, the requisite notice must be provided to 
the Veteran demonstrating the evidence and information 
necessary to reopen a previously denied claims and to 
establish entitlement to the underlying claims for the 
benefits sought on appeal.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that (1) notifies him of the 
evidence and information necessary to 
reopen the previously denied claims for 
service connection for a right hip 
disorder and a back disorder (i.e., 
describes what new and material evidence 
is under the current standard); and (2) 
notifies him of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient in 
the prior denials on the merits (medical 
evidence showing that the Veteran's in-
service right hip pain was a manifestation 
of a chronic disability that was incurred 
in service and has existed from discharge 
to the present, or was incurred in or 
aggravated in service, or is proximately 
due to or the result of some disease or 
injury incurred in or aggravated during 
service; and medical evidence showing that 
his back condition was incurred in or 
aggravated by service or is the 
manifestation of an in-service injury).

2.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




